Exhibit 10.35

 

--------------------------------------------------------------------------------

GUARANTY AND COLLATERAL AGREEMENT

dated as of

April 5, 2007

among

NIGHTHAWK RADIOLOGY HOLDINGS, INC.,

THE SUBSIDIARIES OF NIGHTHAWK RADIOLOGY

HOLDINGS, INC. IDENTIFIED HEREIN

and

MORGAN STANLEY & CO. INCORPORATED,

as COLLATERAL AGENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I Definitions

   1

Section 1.01. Credit Agreement; UCC

   1

Section 1.02. Other Defined Terms

   1

ARTICLE II Guaranty

   5

Section 2.01. Guaranty

   5

Section 2.02. Amendments, etc. with respect to the Obligations

   5

Section 2.03. Guaranty Absolute and Unconditional

   5

Section 2.04. Reinstatement

   7

Section 2.05. Payments

   7

Section 2.06. Information

   7

ARTICLE III Pledge of Securities

   7

Section 3.01. Pledge

   7

Section 3.02. Delivery of the Pledged Collateral

   8

Section 3.03. Representations, Warranties and Covenants

   8

Section 3.04. Registration in Nominee Name; Denominations

   9

Section 3.05. Voting Rights; Dividends and Interest

   9

ARTICLE IV Security Interests in Personal Property

   10

Section 4.01. Security Interest

   10

Section 4.02. Representations and Warranties

   12

Section 4.03. Covenants

   14

Section 4.04. Other Actions

   16

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

   17

Section 4.06. Cash Management System and Securities Accounts

   18

Section 4.07. Certain Uncertificated Securities

   19

ARTICLE V Remedies

   19

Section 5.01. Remedies upon Default

   19

Section 5.02. Application of Proceeds

   20

Section 5.03. Grant of License To Use Intellectual Property

   22

Section 5.04. Securities Act

   22

Section 5.05. Medicare/Medicaid

   22

ARTICLE VI Indemnity, Subrogation and Subordination

   22

Section 6.01. Indemnity and Subrogation

   22

Section 6.02. Contribution and Subrogation

   23

Section 6.03. Subordination

   23

ARTICLE VII Miscellaneous

   23

Section 7.01. Notices

   23

Section 7.02. Waivers; Amendment

   23

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification

   24

Section 7.04. Successors and Assigns

   24

Section 7.05. Survival of Agreement

   24

Section 7.06. Counterparts; Effectiveness; Several Agreement

   25

Section 7.07. Severability

   25

Section 7.08. Right of Set-Off

   25

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process

   25

Section 7.10. WAIVER OF JURY TRIAL

   26

 

-i-



--------------------------------------------------------------------------------

Section 7.11. Headings

   26

Section 7.12. Security Interest Absolute

   26

Section 7.13. Termination or Release

   26

Section 7.14. Additional Subsidiaries

   27

Section 7.15. Collateral Agent Appointed Attorney-in-Fact

   27

Section 7.16. Further Assurances

   27

Section 7.17. Collateral Agent

   27

 

Exhibits    Exhibit I    Form of Supplement Exhibit II    Form of Deposit
Account Control Agreement Exhibit III    Form of Securities Account Control
Agreement Exhibit IV    Form of Grant of Security Interest in United States
Trademarks Exhibit V    Form of Grant of Security Interest in United States
Patents Exhibit VI    Form of Grant of Security Interest in United States
Copyrights Exhibit VII    Form of Uncertificated Securities Control Agreement

 

-ii-



--------------------------------------------------------------------------------

GUARANTY AND COLLATERAL AGREEMENT (this “Agreement”) dated as of April 5, 2007,
among NIGHTHAWK RADIOLOGY HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Subsidiaries of the Borrower from time to time party hereto
(whether as original signatories or as additional parties as contemplated by
Section 7.14 hereof) identified herein and MORGAN STANLEY & CO. INCORPORATED, as
Collateral Agent.

Reference is made to the Credit Agreement dated as of April 5, 2007 (as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders party thereto
from time to time and Morgan Stanley Senior Funding, Inc., as Administrative
Agent. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Subsidiary Credit Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement; UCC. Except as provided in the immediately
succeeding sentence, capitalized terms used in this Agreement and not otherwise
defined in this Agreement have the meanings specified in the Credit Agreement.
All terms defined in the New York UCC (as defined in this Agreement) and not
defined in this Agreement have the meanings specified therein.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Adjusted Net Worth” of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Credit Document).

“Agreement” means this Guaranty and Collateral Agreement, as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Australian Cap Amount” means, initially, $1,000,000; provided that at the end
of each fiscal year following the Initial Borrowing Date, the Australian Cap
Amount shall be increased by $250,000.

“Closing Date Pledged Collateral” has the meaning assigned to such term in
Section 3.02.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such



--------------------------------------------------------------------------------

Grantor is subject, as the same may from time to time be amended, supplemented,
waived or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder. Without limiting the foregoing, “Contracts” shall include
the Initial Borrowing Date Acquisition Agreement, all other Initial Borrowing
Date Acquisition Documents and all Designated Permitted Acquisition Documents
and the rights of each Grantor thereunder.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Control” shall mean (i) in the case of each Deposit Account, “control”, as such
term is defined in Section 9-104 of the New York UCC, (ii) in the case of any
Securities Account, “control” as such term is defined in Section 8-106 of the
New York UCC, and (iii) in the case of any Commodity Account, “control”, as such
term is defined in section 9-106 of the New York UCC.

“Control Agreements” means, collectively, the Deposit Account Control Agreements
and the Securities Account Control Agreements.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III of the GCA Disclosure Letter.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement in this Agreement.

“Credit Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower to any of the Secured Creditors under the Credit
Agreement and each other Credit Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
other Credit Document, and (c) the due and punctual payment and performance in
full of all the obligations of each other Credit Party under or pursuant to this
Agreement and each other Credit Document.

“Deposit Account Control Agreement” means an agreement substantially in the form
annexed hereto as Exhibit II or such other form as is reasonably satisfactory to
the Collateral Agent and the Borrower establishing Collateral Agent’s Control
with respect to any Deposit Account.

“Deposit Accounts” means, collectively, with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the New York UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in
clause (i) of this definition.

 

-2-



--------------------------------------------------------------------------------

“Excess Exempted Foreign Entity Voting Equity Interests” means the Voting Equity
Interests of an Exempted Foreign Entity in excess of 65% of the total combined
voting power of all classes of Voting Equity Interests of such Exempted Foreign
Entity.

“Exempted Foreign Entity” means any corporation or any limited liability
company, in each case, organized under the laws of a jurisdiction other than the
United Sates or any State or territory thereof that, in any such case, is
treated as a corporation or an association taxable as a corporation for U.S.
Federal income tax purposes.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“Grantors” means the Borrower and the Subsidiary Credit Parties.

“Guaranteed Party” shall mean the Borrower and each Subsidiary of the Borrower
party to any Interest Rate Protection Agreement or Other Hedging Agreement with
one or more Lenders or any affiliate thereof.

“Guarantors” means the Subsidiary Credit Parties.

“Indemnitee” shall have the meaning assigned to such term in Section 7.03(b).

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential
or proprietary technical and business information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Investment Property” means a security, whether certificated or uncertificated,
Security Entitlement, Securities Account, Commodity Contract or Commodity
Account.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement pertaining to Intellectual Property to
which any Grantor is a party, including those listed on Schedule III of the GCA
Disclosure Letter.

“Medicare Deposit Account” means any Deposit Account into which Medicare and/or
Medicaid receivables are paid.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) Credit Document Obligations and (b) the due and punctual
payment and performance in full of all obligations of each Credit Party under
each Interest Rate Protection Agreement and Other Hedging Agreement that is
entered into with an Other Creditor.

“Other Creditor” means any Lender or any affiliate thereof, together with such
Lender’s or affiliate’s successors and assigns (even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason),
who has from time to time entered into one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with a Credit Party

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings

 

-3-



--------------------------------------------------------------------------------

thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule III of
the GCA Disclosure Letter, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any Governmental Authority.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Creditors” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent and each other Agent, (d) each Other Creditor and (e) the
successors and permitted assigns of each of the foregoing.

“Securities Account Control Agreement” means an agreement substantially in the
form annexed hereto as Exhibit III or an agreement in a form that is reasonably
satisfactory to the Collateral Agent and the Borrower establishing the
Collateral Agent’s Control with respect to any Securities Account.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Subsidiary Credit Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary of Borrower that becomes a party to this Agreement
as a Subsidiary Credit Party after the Effective Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source indicators or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III of the GCA Disclosure Letter and (b) all
goodwill associated therewith or symbolized thereby.

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

Guaranty

Section 2.01. Guaranty. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent,
for the ratable benefit of the Secured Creditors, and to the Secured Creditors
the prompt and complete payment and performance when due and payable (whether at
the stated maturity, by acceleration or otherwise) of all Obligations of the
Borrower and each other Credit Party.

(b) Each Guarantor and each Secured Creditor (by its acceptance of the benefits
of this Agreement) hereby confirms that it is its intention that the guaranty
made by the Guarantors not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar Federal or state law. To effectuate the foregoing intention, each
Guarantor and each Secured Creditor (by its acceptance of the benefits of this
Agreement) hereby irrevocably agrees that the Obligations guaranteed by such
Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws, not constitute a fraudulent
transfer or conveyance for purposes of such laws.

(c) Each Guarantor agrees that the Obligations guaranteed by it hereunder may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guaranty contained in this Article II
or affecting the rights and remedies of the Collateral Agent or any other
Secured Creditor hereunder.

(d) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
other Secured Creditor from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of any of the Obligations), remain
liable for the Obligations guaranteed by it hereunder up to the maximum
liability of such Guarantor hereunder until (but subject to Section 2.04 in the
case of following clause (i)) the earlier to occur of (i) the first date on
which all the Loans and all other Obligations then due and owing, are paid in
full in cash and the Total Commitment has been terminated or (ii) the release of
such Guarantor from this Agreement in accordance with the express provisions of
Section 7.13(b) hereof.

Section 2.02. Amendments, etc. with respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Obligations made by the Collateral Agent or any other Secured
Creditor may be rescinded by the Collateral Agent or such other Secured Creditor
and any of the Obligations continued, and the Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, subordinated, waived, surrendered or released by the Collateral
Agent or any other Secured Creditor, and the Credit Agreement and the other
Credit Documents and any other documents executed and delivered in connection
therewith may be amended, waived, modified, supplemented or terminated, in whole
or in part, in accordance with their respective terms, as the Collateral Agent
(or the Required Lenders under the Credit Agreement, or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guaranty or right of offset at any time held by the
Collateral Agent or any other Secured Creditor for the payment of any of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any other Secured Creditor shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for any of the Obligations or for the guaranty contained in this Article II or
any property subject thereto, except to the extent required by applicable law.

Section 2.03. Guaranty Absolute and Unconditional. (a) Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any

 

-5-



--------------------------------------------------------------------------------

of the Obligations and notice of or proof of reliance by the Collateral Agent or
any other Secured Creditor upon the guaranty contained in this Article II or
acceptance of the guaranty contained in this Article II; each of the
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guaranty contained in this Article II; and all
dealings between the Borrower and any of the other Credit Parties, on the one
hand, and the Collateral Agent and the other Secured Creditors, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guaranty contained in this Article II. Each Guarantor waives,
to the maximum extent permitted by applicable law, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Borrower or any of the other Credit Parties with respect to any of the
Obligations. Each Guarantor understands and agrees, to the extent permitted by
law, that the guaranty contained in this Article II shall be construed as a
continuing, absolute and unconditional guaranty of payment and not of
collection. Each Guarantor hereby waives, to the maximum extent permitted by
applicable law, any and all defenses that it may have arising out of or in
connection with any and all of the following: (a) the validity or enforceability
of the Credit Agreement or any other Credit Document, any of the Obligations or
any other collateral security therefor or guaranty or right of offset with
respect thereto at any time or from time to time held by the Collateral Agent or
any other Secured Creditor, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) that may at any time be available to or be
asserted by the Borrower against the Collateral Agent or any other Secured
Creditor, (c) any change in the time, place, manner or place of payment or any
amendment, waiver or increase in any of the Obligations in accordance with the
terms of the documentation evidencing the same, (d) any exchange, taking, or
release of Collateral, (e) any change in the structure or existence of any of
the Borrower or any of its Subsidiaries (except in connection with any release
permitted by Section 7.13 hereof or any other liquidation, merger or dissolution
permitted by the Credit Agreement), (f) any application of Collateral to any of
the Obligations, (g) any law, regulation or order of any jurisdiction, or any
other event, affecting any term of any Obligation or the rights of the
Collateral Agent or any other Secured Creditor with respect thereto, including,
without limitation: (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Borrower or any other Credit Party of any assets or
their use, or of the ability to operate its business or a material part thereof,
or (iv) any war (whether or not declared), insurrection, revolution, hostile
act, civil strife or similar events occurring in such jurisdiction which has the
same effect as the events described in clause (i), (ii) or (iii) above (in each
of the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(h) any other circumstance whatsoever (other than payment in full in cash of the
Obligations (other than inchoate indemnity obligations) guaranteed by it
hereunder) (with or without notice to or knowledge of the Borrower or any other
Credit Party) that constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Credit Party for its
Obligations, or of such Guarantor under the guaranty contained in this Article
II, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent or any other Secured Creditor may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guaranty for the Obligations
guaranteed by such Guarantor hereunder or any right of offset with respect
thereto, and any failure by the Collateral Agent or any other Secured Creditor
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guaranty or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve any Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent or any other Secured
Creditor against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

(b) Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Obligations are secured by Real Property located in the State of
California, such Guarantor shall be liable for the full amount of the liability
hereunder notwithstanding foreclosure on such Real Property by trustee sale or
any other reason impairing such Guarantor’s or any Secured Creditors’ right to
proceed against any Borrower, any other Guaranteed Party or any other guarantor
of the Obligations.

 

-6-



--------------------------------------------------------------------------------

(c) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) all rights and benefits under Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Each Guarantor hereby further waives (to the
fullest extent permitted by applicable law), without limiting the generality of
the foregoing or any other provision hereof, all rights and benefits which might
otherwise be available to such Guarantor under Sections 2809, 2810, 2815, 2819,
2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California Civil Code.

(d) Until the Obligations (other than inchoate indemnity obligations) have been
paid in full in cash, each Guarantor waives its rights of subrogation and
reimbursement and any other rights and defenses available to such Guarantor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code,
including, without limitation, (1) any defenses such Guarantor may have to this
Guaranty by reason of an election of remedies by the Secured Creditors and
(2) any rights or defenses such Guarantor may have by reason of protection
afforded to the Borrower or any Guaranteed Party pursuant to the antideficiency
or other laws of California limiting or discharging such Borrower’s or such
other Guaranteed Party’s indebtedness, including, without limitation,
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure. In
furtherance of such provisions, each Guarantor hereby waives all rights and
defenses arising out of an election of remedies by the Secured Creditors, even
though that election of remedies, such as a nonjudicial foreclosure, destroys
such Guarantor’s rights of subrogation and reimbursement against any Borrower or
any other Guaranteed Party by the operation of Section 580d of the California
Code of Civil Procedure or otherwise.

Section 2.04. Reinstatement. The guaranty of any Guarantor contained in this
Article II shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent or any other Secured Creditor upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any other Credit Party, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any other Credit Party or any substantial part of its property, or
otherwise, all as though such payments had not been made.

Section 2.05. Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent, for the benefit of the Secured
Creditors, without set-off, counterclaim or other defense and on the same basis
as payments are made by the Borrower under Sections 4.03 and 4.04 of the Credit
Agreement.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Credit Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder and agrees that none of
the Collateral Agent or the other Secured Creditors will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

Section 3.01. Pledge. As security for the payment or performance, as applicable,
in full of the Obligations, each Grantor hereby grants to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Creditors, a
security interest in, all of such Grantor’s right, title and interest in, to and
under (a) the Equity Interests of any Person (including, without limitation, the
Borrower and each Subsidiary) owned by it on the date hereof or at any time
thereafter acquired by it, and in all certificates at any time representing any
such Equity Interests, and any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Equity Interests of any Person
that may be issued or granted to, or held by, such Grantor while this Agreement
is in effect (collectively, the “Pledged Stock”); provided that the Pledged
Stock shall not include Excess Exempted Foreign Entity Voting Equity; (b) all
debt securities and promissory notes held by, or owed to, such Grantor (whether
the respective issuer or obligor is the Borrower, any of its Subsidiaries or any
other Person) on the Effective Date or at

 

-7-



--------------------------------------------------------------------------------

any time thereafter, and all securities, promissory notes and any other
instruments evidencing the debt securities or promissory notes described above
(collectively, the “Pledged Debt”); (c) all other property that may be delivered
to and held by the Collateral Agent pursuant to the terms of this Section 3.01;
(d) subject to Section 3.05, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a), (b) and (c) above; (e) subject to Section 3.05, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Creditors, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor represents
and warrants that all certificates, agreements or instruments representing or
evidencing the Pledged Stock (the “Closing Date Pledged Collateral”) and the
Pledged Debt in existence on the date hereof have been delivered to the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank. Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all Pledged Stock and all debt securities constituting Pledged Collateral
now owned or hereafter acquired by such Grantor.

(b) In addition to the requirements of preceding clause (a), each Grantor will
cause (i) each note issued by the Borrower or any of its Subsidiaries and
(ii) each promissory note evidencing any Indebtedness for borrowed money owed to
such Grantor by any Person which is in excess of $250,000 to be delivered to the
Collateral Agent.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing such Pledged Securities, which schedule
shall be attached as a supplement to Schedule II of the GCA Disclosure Letter
and made a part thereof, provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Creditors, that:

(a) Schedule II of the GCA Disclosure Letter correctly sets forth the percentage
of the issued and outstanding shares (or units or other comparable measure) of
each class of the Equity Interests of the issuer thereof represented by the
Pledged Stock and includes all Pledged Stock and Pledged Debt;

(b) to the knowledge of such Grantor (unless such Pledged Stock and Pledged Debt
has been issued by the Borrower or any of its Subsidiaries, in which case this
representation and warranty shall not be qualified by knowledge), the Pledged
Stock and Pledged Debt have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable and (ii) in the case of Pledged Debt, are legal, valid and binding
obligations of the issuers thereof, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law);

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially

 

-8-



--------------------------------------------------------------------------------

and of record, of the Pledged Securities indicated on Schedule II of the GCA
Disclosure Letter as owned by such Grantor, (ii) holds the same free and clear
of all Liens, other than Permitted Liens, (iii) except for transfers permitted
under the Credit Agreement, will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Permitted Liens, and (iv) will defend its
title or interest thereto or therein against any and all Liens (other than
Permitted Liens), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by (i) the Credit Documents,
(ii) securities laws generally or (iii) customary provisions in joint venture
agreements relating to purchase options, rights for first refusal, tag, drag,
call or similar rights of a third party that owns Equity Interests in such joint
venture, the Pledged Collateral is and will continue to be freely transferable
and assignable, and, except as otherwise expressly permitted by the Credit
Agreement, none of the Pledged Collateral is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provision or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when (x) any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement or (y) the filing of the Uniform Commercial Code
financing statements with respect to the respective Grantor are made as
described in Section 4.02(a), the Collateral Agent will obtain, for the benefit
of the Secured Creditors, a legal, valid and perfected lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Obligations to the extent such security interest may be perfected by
possession or filing of a Uniform Commercial Code financing statement.

Section 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Creditors, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or, upon the occurrence and during the continuation of an Event of
Default, in its own name as pledgee or the name of its nominee (as pledgee or as
sub-agent). Each Grantor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. The Collateral Agent shall at
all times upon the occurrence and during the continuation of an Event of Default
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

Section 3.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Grantors that their rights under this Section 3.05 are
being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms in this Agreement, the
Credit Agreement and the other Credit Documents, provided that, except as
expressly permitted under the Credit Agreement, such rights and powers shall not
be exercised in any manner that would reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured
Creditors under this Agreement or the Credit Agreement or any other Credit
Document or the ability of the Secured Creditors to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and

 

-9-



--------------------------------------------------------------------------------

only to the extent that such dividends, interest, principal and other
distributions are not prohibited by the terms and conditions of the Credit
Agreement, the other Credit Documents and applicable laws, provided that (x) any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Stock or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the other Secured Creditors and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement as
described in Section 3.03(c) or otherwise) and (y) any Article 9 Collateral so
received shall be subject to the applicable provisions of Article IV hereof.

(b) Upon the occurrence and during the continuation of an Event of Default,
after the Collateral Agent shall have notified the Grantors in writing of the
suspension of their rights under paragraph (a)(ii) of this Section 3.05, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(ii) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.05 shall be
held in trust for the benefit of the Collateral Agent and the other Secured
Creditors, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Collateral Agent upon written demand in the
same form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 5.02.

(c) Upon the occurrence and during the continuation of an Event of Default,
after the Collateral Agent shall have notified in writing the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.05, all
rights of any Grantor to exercise the voting and other consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and other consensual rights and powers,
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuation of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, the Grantors
shall have the right to exercise the voting and consensual rights and powers
that they would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.05 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) of this Section 3.05 in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

Section 4.01. Security Interest. (a) As security for the payment or performance,
as applicable, in full of the Obligations, each Grantor hereby grants to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Creditors, a security interest (the “Security Interest”) in all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor

 

-10-



--------------------------------------------------------------------------------

or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Goods;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Intellectual Property;

(xiii) all Permits;

(xiv) all Contracts and all Contract Rights;

(xv) the commercial tort claims specified on Schedule IV of the GCA Disclosure
Letter or otherwise specified by a Grantor to the Collateral Agent pursuant to
Section 4.04(d);

(xvi) all books and records pertaining to the Article 9 Collateral; and

(xvii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security, supporting obligations and
guarantees given by any Person with respect to any of the foregoing.

Notwithstanding the foregoing, the Article 9 Collateral shall not include
(i) any Equipment that is subject to a purchase money lien or capital lease
permitted under the Credit Agreement to the extent the documents relating to
such purchase money lien or capital lease would not permit such Equipment to be
subject to the Security Interests created hereby, (ii) any general intangibles
or other rights arising under any joint venture agreements to the extent that
customary provisions in such agreements governing or entered into by such joint
ventures would not permit such general intangibles or other rights to be subject
to the Security Interests created hereby, (iii) any lease, license or other
contract if the grant of a security interest therein in the manner contemplated
by this Security Agreement, under the terms thereof or under applicable law, is
prohibited or would give any other party thereto (other than a Grantor) the
right to terminate such lease, license or other contract; provided that the
exclusions in clauses (ii) and (iii) shall (x) not apply to exclude any rights
to receive payments and (y) only apply to the extent that, and for so long as,
any such prohibition or termination right would not be rendered ineffective
pursuant to the New York UCC or any other applicable law, (iv) any Deposit
Accounts (and the cash and Cash Equivalents therein) specifically and
exclusively used for (x) payroll, payroll taxes, and other employee wage and
benefit payments to or for the benefit of any Grantor’s employees and accrued
and unpaid employee compensation (including salaries, wages, benefits and
expense reimbursements) and (y) all taxes required to be collected or withheld
(including, without limitation, federal

 

-11-



--------------------------------------------------------------------------------

and state withholding taxes (including the employer’s share thereof), taxes
owing to any governmental unit thereof, sales, use and excise taxes, customs
duties, import duties and independent customs brokers’ charges), other taxes for
which any Grantor may become liable, (v) any Deposit Accounts (and the cash and
Cash Equivalents therein) or Securities Accounts (and the financial assets
therein) specifically and exclusively used as security for standby letters of
credit to the extent permitted under Section 9.01(s) of the Credit Agreement;
and (vi) any Excess Exempted Foreign Entity Voting Equity.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as “all
assets” of such Grantor or such other description as the Collateral Agent may
determine and (ii) contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organizational identification number, if any,
issued to such Grantor and (B) in the case of a financing statement filed as a
fixture filing or covering Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations or
amendments thereto.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Creditor to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the other Secured Creditors
that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral and has full power and authority to grant to the Collateral Agent,
for the ratable benefit of the Secured Creditors, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms in this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) Attached on Part A of Schedule VII of the GCA Disclosure Letter is, as of
the Initial Borrowing Date, (i) the exact legal name of each Grantor as such
name appears in its respective certificate or document of formation, (ii) each
other legal name such Grantor has had in the past five years, including the date
of the relevant name change (if any), and (iii) each other name, including trade
names and similar appellations, such Grantor or any of its divisions or other
business units has used in connection with the conduct of its business or the
ownership of its properties at any time during the past five years.

(c) Except as set forth on Part B of Schedule VII of the GCA Disclosure Letter,
as of the Initial Borrowing Date, no Grantor has changed its identity or
business structure in any way within the past five years. Changes in identity
and business structure include mergers, acquisitions and consolidations, as well
as any change in form, nature or jurisdiction of formation. If any such merger,
acquisition or consolidation has occurred, Schedule VII Part B to the GCA
Disclosure Letter sets forth the information required by Section 4.02(b) and
(c) as to each acquiree and each other constituent party to such merger,
acquisition or consolidation.

 

-12-



--------------------------------------------------------------------------------

(d) Attached as Part C of Schedule VII of the GCA Disclosure Letter is, as of
the Initial Borrowing Date, the (i) type of organization of each Grantor, the
location of each Grantor that is a registered organization, (ii) organizational
identification number, if any, of such Grantor, (iii) address (including the
county) of the chief executive office of such Grantor and (iv) the federal
taxpayer identification number of each Grantor.

(e) Attached as Schedule VIII of the GCA Disclosure Letter, as of the Initial
Borrowing Date, is (i) the name and address of any Person other than a Grantor
that has possession of any Collateral (other than Collateral which is in transit
or out for repair or maintenance and Collateral consisting of computer equipment
and software in possession of radiologists affiliated with the Grantors or
movable computer equipment that has been temporarily removed by employees in the
ordinary course of business) and (ii) any other addresses where a Grantor
maintains or has maintained during the previous four months a place of business
or any Collateral (other than Accounts and General Intangibles and Collateral
consisting of computer and radiology equipment in possession of radiologists
affiliated with the Grantors or movable computer equipment that has been
temporarily removed by employees in the ordinary course of business) not
otherwise identified on Part C of Schedule VII to the CGA Disclosure Letter.

(f) Attached as Schedule IV of the GCA Disclosure Letter is, as of the Initial
Borrowing Date, a true and correct list of commercial tort claims held by any
Grantor, including a brief description thereof.

(g) The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent by the Grantors pursuant to
this Agreement for filing in each governmental, municipal or other office
specified in Schedule IX of the GCA Disclosure Letter (or specified by notice
from the Borrower to the Collateral Agent after the Effective Date in the case
of filings, recordings or registrations required by Section 8.12 of the Credit
Agreement), are all the filings, recordings and registrations (other than
(i) filings required to be made in the United States Patent and Trademark Office
and the United States Copyright Office, or any other similar state or foreign
office in order to perfect the Security Interest in Article 9 Collateral
consisting of Patents, Trademarks (and Trademarks for which registration
applications are pending) and registered Copyrights, (ii) registrations required
to be made with regard to any Collateral which is the subject of any certificate
of title or similar statute, (iii) filings or notices required to be made under
any applicable Assignment of Claims Act (or similar statute) in respect of any
Governmental Authority which is an Account Debtor and (iv) filings pertaining to
the perfection of fixtures) that are necessary to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent, for the ratable benefit of the Secured
Creditors, in respect of all Collateral in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or with
respect to any changed circumstances requiring an amendment to such filing under
applicable law. Each Grantor represents and warrants that a fully executed
agreement in the form attached hereto as Exhibit IV, V or VI, as the case may
be, and containing a description of all Article 9 Collateral consisting of
Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights have been
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent, for the
ratable benefit of the Secured Creditors, in respect of all Article 9 Collateral
consisting of United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
United States Patents, United States registered Trademarks (and Trademarks for
which United States registration applications are pending) and United States
registered Copyrights acquired or developed after the date hereof or with
respect to any changed circumstances requiring an amendment to such filing under
applicable law).

 

-13-



--------------------------------------------------------------------------------

(h) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(g), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected by and upon the receipt and recording of a
Grant of Security Interest in United States Trademarks, Patents and Copyrights,
as the case may be, in the form (appropriately completed) attached hereto as
Exhibits, IV, V and VI, respectively with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, within the
three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to
the laws of any other necessary jurisdiction. The Security Interest is and shall
be prior to any other Lien on any of the Article 9 Collateral, other than
Permitted Liens.

(i) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(ii) any assignment intended as security in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment intended as security in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

Section 4.03. Covenants. (a) Each Grantor agrees promptly (but in no case more
than 15 days) to notify the Collateral Agent in writing of any change (i) in its
corporate name, (ii) in the location of its chief executive office or its
principal place of business, (iii) in its identity or type of organization or
corporate structure, (iv) in its Federal Taxpayer Identification Number or
organizational identification number or (v) in its jurisdiction of organization.
Each Grantor agrees to promptly provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the first
sentence of this Section 4.03(a). Each Grantor agrees not to effect or permit
any change referred to in the second preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest (subject to
Permitted Liens) in the Collateral. Each Grantor agrees promptly to notify the
Collateral Agent if any portion of the Article 9 Collateral material to a
Grantor’s business owned or held by such Grantor is damaged or destroyed.

(b) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Collateral (other than Collateral that is deemed by such
Grantor to be immaterial to the conduct of its business) against all Persons
claiming any interest adverse to the Collateral Agent or any other Secured
Creditor (other than the holders of Permitted Liens) and to defend the security
interests of the Collateral Agent in the Collateral and the priority thereof
against any Lien (other than Permitted Liens). Nothing in this Agreement shall
prevent any Grantor from discontinuing the operation or maintenance of any of
its assets or properties if such discontinuance is (x) in the judgment of its
board of directors, desirable in the conduct of its business and (y) permitted
by the Credit Agreement.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the security interests
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the security interests hereunder and the filing of
any financing statements (including fixture filings) or other documents
(including execution of agreements in the form of Exhibits IV, V and VI attached
hereto and filing such agreements with the United States Patent and Trademark
Office or United States Copyright Office, as applicable, and any filings or
notices required to be made under any applicable Assignment of Claims Act (or
similar statute) in respect of any Governmental Authority which is an Account
Debtor) in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9

 

-14-



--------------------------------------------------------------------------------

Collateral shall be or become evidenced by any promissory note or other
instrument issued to such Grantor (i) by the Borrower or any of its Subsidiaries
or (ii) by any third Person and the face amount of such promissory note or other
instrument is in excess of $250,000, in each such case such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent.

(d) The Collateral Agent and such Persons as the Collateral Agent may reasonably
designate shall have the right to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including (upon the
occurrence and during the continuation of an Event of Default or with the
consent of the applicable Grantor), in the case of Accounts or other Article 9
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification. Subject to Section 12.16 of the Credit Agreement,
the Collateral Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Creditor.

(e) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral and not permitted pursuant to Section 9.01 of the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization, provided that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Creditor to cure or perform, any covenants or other promises of any
Grantor with respect to Taxes, assessments, charges, fees, Liens and maintenance
as set forth in this Agreement or in the other Credit Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person with a value in excess of $500,000 to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the Collateral Agent. Such assignment need not be
filed of public record unless necessary to continue the perfected status of the
security interest against creditors of and transferees from the Account Debtor
or other Person granting the security interest.

(g) Each Grantor shall remain liable to observe and perform all the conditions
and material obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof.

(h) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Collateral or shall grant any other Lien in respect of
the Collateral, except as permitted by the Credit Agreement. Subject to the
immediately following sentence, none of the Grantors shall make or permit to be
made any transfer of the Collateral and each Grantor shall remain at all times
in possession of the Collateral owned by it, except (i) as permitted by Sections
9.01 and 9.02 of the Credit Agreement, (ii) for any such Collateral as may be in
transit from time to time or out for repair or maintenance and (iii) for
Collateral consisting of computer and radiology equipment in possession of
radiologists affiliated with the Grantors or movable computer equipment that is
temporarily removed by employees, in each case in the ordinary course of
business. Without limiting the generality of the foregoing, each Grantor agrees
that it shall not permit any Inventory to be in the possession or control of any
warehouseman, agent, bailee, or processor at any time unless (x) such Inventory
is in transit at such time, (y) the aggregate fair value of the Inventory in the
possession of or subject to the control of such Person is less than $350,000 or
(z) such Person shall have been notified of the Security Interest and shall have
acknowledged in writing, in form and substance reasonably satisfactory to the
Collateral Agent, that such warehouseman, agent, bailee or processor holds the
Inventory for the benefit of the Collateral Agent subject to the Security
Interest and shall act upon the instructions of the Collateral Agent without
further consent from the Grantor, and that such warehouseman, agent, bailee or
processor further agrees to waive and release any Lien held by it with respect
to such Inventory, whether arising by operation of law or otherwise.

(i) None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
compromises, compoundings, settlements and collections made in the ordinary
course of business or in accordance with the reasonable business judgment of
such Grantor.

 

-15-



--------------------------------------------------------------------------------

(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 8.03 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuation of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Event of Default, in its sole reasonable
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, out-of-pocket
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

Section 4.04. Other Actions. In order to insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest in accordance with the terms hereof, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. Each Grantor represents and warrants
that each Instrument and each item of Tangible Chattel Paper with a value in
excess of $250,000 in existence on the date hereof has been properly endorsed,
assigned and delivered to the Collateral Agent, accompanied by instruments of
transfer or assignment duly executed in blank. If any Grantor shall at any time
hold or acquire any Instruments or Chattel Paper with a value in excess of
$250,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as applicable, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, of such transferable
record; provided that no Grantor shall be required to take any action described
above in this clause (b) unless the aggregate amount payable to the Grantors
evidenced by Electronic Chattel Paper or any transferable record in which the
Collateral Agent has not been vested control within the meaning of the statutes
described above in this clause (b) exceeds $250,000. The Collateral Agent agrees
with such Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the electronic chattel paper or transferable record
permitted under UCC Section 9-105 or, as applicable, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
electronic chattel paper or transferable record.

(c) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor in an amount
in excess of $250,000, such Grantor shall promptly notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Grantor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, use commercially

 

-16-



--------------------------------------------------------------------------------

reasonable efforts to either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under such letter of credit are to be paid to the applicable Grantor
unless an Event of Default has occurred or is continuing.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
commercial tort claim in an amount reasonably estimated to exceed $250,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the ratable benefit of the Secured Creditors, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of the Grantors’ business (taken as a whole) would become
invalidated or dedicated to the public, and agrees that it shall continue to
mark any products covered by a Patent with the relevant patent number as
necessary and sufficient in its reasonable judgment to establish and preserve
its material rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of the Grantors’ business
(taken as a whole), (i) maintain such Trademark in full force free from any
claim of abandonment or invalidity for non-use, (ii) use commercially reasonable
efforts to maintain the quality of products and services offered under such
Trademark, (iii) display such Trademark with notice of Federal or foreign
registration (or, if such Trademark is unregistered, display such Trademark with
notice as required for unregistered Trademarks) to the extent necessary and
sufficient in its reasonable judgment to establish and preserve its material
rights under applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in any violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of the Grantors’
business (taken as a whole), continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient in its reasonable judgment to establish and preserve its material
rights under applicable copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the conduct of the Grantors’ business
(taken as a whole) could reasonably be expected to become abandoned, lost or
dedicated to the public, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any such Patent, Trademark or Copyright,
its right to register the same, or its right to keep and maintain the same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application with respect to any Patent, Trademark
or Copyright with the United States Patent and Trademark Office or the United
States Copyright Office or in any other country or any political subdivision
thereof, unless it promptly thereafter informs the Collateral Agent and, upon
request of the Collateral Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s security interest in such Patent, Trademark
or Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings as are reasonably necessary
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable until such
time as when the Total Commitment has terminated and the Loans and Notes (in
each case together with interest thereon), Fees and all other Obligations (other
than indemnities described in Section 7.03 and in the other provisions of the
Credit Documents which are not then due and payable) incurred hereunder and
under the other Credit Documents are paid in full.

 

-17-



--------------------------------------------------------------------------------

(f) Each Grantor will take all reasonably necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each registration or
application that is material to the conduct of the Grantors’ business (taken as
a whole) relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
the Grantors’ business (taken as a whole) in such Grantor’s reasonable judgment,
including timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Grantor knows that any Article 9 Collateral consisting
of a Patent, Trademark or Copyright material to the conduct of the Grantors’
business (taken as a whole) has been infringed, misappropriated or diluted by a
third party, such Grantor promptly shall notify the Collateral Agent and shall,
if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution (and take any actions required by
applicable law prior to instituting such suit), and take such other actions as
are appropriate under the circumstances to protect such Article 9 Collateral.
Nothing in this Agreement shall prevent any Grantor from discontinuing the use
or maintenance of any Article 9 Collateral consisting of a Patent, Trademark or
Copyright, or require any Grantor to pursue any claim of infringement,
misappropriation or dilution, if (x) such Grantor so determines in its good
business judgment or (y) it is not prohibited by the Credit Agreement.

(h) Upon and during the continuation of an Event of Default, each Grantor shall,
at the reasonable request of the Collateral Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee.

Section 4.06. Cash Management System and Securities Accounts.

(a) Deposit Accounts. As of the date hereof each Grantor has neither opened nor
maintains any Deposit Accounts other than the accounts listed on Schedule V of
the GCA Disclosure Letter. From and after the date occurring 60 days from the
date hereof, or in the case of any Deposit Account which was an Excluded Account
but ceases to constitute same, 30 days after such cessation, or in each case,
such longer period as is acceptable to the Collateral Agent, each of the Deposit
Accounts of each Grantor shall be subject to the terms of a fully executed
Deposit Account Control Agreement. No Grantor shall hereafter establish or
maintain any Deposit Account unless (1) the applicable Grantor shall have given
the Collateral Agent 15 days’ prior written notice (or such shorter period as is
agreed by the Collateral Agent) of its intention to establish such new Deposit
Account with a Bank and (2) such Bank and such Grantor shall have duly executed
and delivered to the Collateral Agent a Deposit Account Control Agreement with
respect to such Deposit Account. The Collateral Agent agrees with each Grantor
that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Grantor with respect to funds from time
to time credited to any Deposit Account or give any notice of sale or exclusive
control over any Deposit Accounts except upon the occurrence and during the
continuation of an Event of Default. No Grantor shall grant Control of any
Deposit Account to any person other than the Collateral Agent. The provisions of
this Section 4.06 shall not apply to (1) any Deposit Accounts for which the
Collateral Agent is the Bank, (2) any Deposit Account of the type described in
clause (iv) or (v) of the last paragraph of Section 4.01(a), (3) any Deposit
Accounts which individually, or in the aggregate, do not have more than $10,000
on deposit therein for any period of more than five Business Days, (4) any
Medicare Deposit Account until such time, if any, as a change in applicable
anti-assignment laws or regulations relating to Medicare and Medicaid
receivables permits the relevant Grantor to enter into a Deposit Account Control
Agreement with respect to such Medicare Deposit Account without violating such
laws or regulations and (5) Deposit Accounts held at ANZ Bank in Sydney,
Australia in the name of the NightHawk Radiology Services, LLC, account numbers
1981-94604 and 9858-94802, together with any other Deposit Account in the name
of a Grantor maintained with a Bank located in Australia, so long as the
aggregate amount of cash held in all such Deposit Accounts does not exceed the
Australian Account Cap (each an “Excluded Account”). Each Grantor agrees to
cause all funds in all Medicare Deposit Accounts to be swept on a daily basis to
a Deposit Account which is (or will be within 60 days of the date hereof or such
longer period as the Administrative Agent may agree) subject to a Deposit
Account Control Agreement.

 

-18-



--------------------------------------------------------------------------------

(b) Securities Accounts. As of the date hereof each Grantor has no Securities
Accounts other than those listed in Schedule VI of the GCA Disclosure Letter.
From and after the date occurring 60 days from the date hereof (or such longer
period as is acceptable to the Collateral Agent), the Collateral Agent shall
have a perfected first priority security interest in such Securities Accounts by
Control. No Grantor shall hereafter establish and maintain any Securities
Account with any Securities Intermediary unless (1) the applicable Grantor shall
have given the Collateral Agent 15 days’ prior written notice (or such shorter
period as is agreed by the Collateral Agent) of its intention to establish such
new Securities Account with such Securities Intermediary and (2) except with
respect to accounts of the type described in clause (v) of the last paragraph of
Section 4.01(a), such Securities Intermediary and such Grantor shall have duly
executed and delivered a Control Agreement with respect to such Securities
Account. Each Grantor shall (i) accept any cash and Investment Property (other
than Excess Exempted Foreign Entity Voting Equity Interests) in trust for the
benefit of the Collateral Agent and (ii) from and after the 60th day following
the Initial Borrowing Date (or, if the requirements set forth in the second
sentence of Section 4.01(a) above have been satisfied prior to such date, such
earlier date), deposit within five (5) Business Days of actual receipt thereof
any and all cash and Investment Property (other than (x) cash deposited into a
Deposit Account of the type described in clause (2) or (3) of the penultimate
sentence of Section 4.06(a) or a Securities Account described in clause (v) of
the last paragraph of Section 4.01(a), (y) any Investment Property pledged and
delivered to the Collateral Agent pursuant to Section 3.02 and (z) any Excess
Exempted Foreign Entity Voting Equity Interest) received by it into a Deposit
Account or Securities Account subject to Collateral Agent’s Control. The
Collateral Agent agrees with each Grantor that the Collateral Agent shall not
give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities or Securities Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default has occurred and is continuing or, after giving
effect to any such investment and withdrawal rights, would occur. No Grantor
shall grant control over any Investment Property to any Person other than the
Collateral Agent.

Section 4.07. Certain Uncertificated Securities. In the event that any of the
Pledged Collateral consists of limited liability company interests or
partnership interests that are uncertificated securities for the purposes of the
UCC, then the respective Grantor that owns such Pledged Collateral shall cause
(or, in the case of any issuer which is not a Subsidiary of such Grantor, use
commercially reasonable efforts to cause) the issuer thereof to duly authorize,
execute and deliver to the Collateral Agent an agreement for the benefit of the
Collateral Agent and the other Secured Creditors substantially in the form of
Exhibit VII hereto.

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuation of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, for the
ratable benefit of the Secured Creditors, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

 

-19-



--------------------------------------------------------------------------------

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine in its sole and
absolute discretion. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the other Secured Creditors shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Creditor may bid for
or purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Creditor from any Grantor
as a credit against the purchase price, and such Secured Creditor may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement,
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. (a) The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral pursuant to this Article V,
including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by, and all indemnity
and fee obligations owed to, the Collateral Agent and the Administrative Agent
in connection with such collection or sale or otherwise in connection with, or
pursuant to, this Agreement, any other Credit Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Credit Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;

SECOND, to the extent proceeds remain after the application pursuant to the
preceding clause FIRST, an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 5.02(d) hereof,
with each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;

 

-20-



--------------------------------------------------------------------------------

THIRD, to the extent proceeds remain after the application pursuant to the
preceding clauses FIRST and SECOND, inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 5.02(d) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

FOURTH, to the extent proceeds remain after the application pursuant to the
preceding clauses FIRST through THIRD, inclusive, and following the termination
of the security interests created pursuant to this Agreement in accordance with
the express provisions of Section 7.13(a) hereof, to the relevant GRANTOR or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean (i) in the case of the
Credit Document Obligations, all principal of, premium, fees and interest on,
all Loans and all regularly accruing fees payable under the Credit Agreement and
(ii) in the case of the Obligations under or with respect to Interest Rate
Protection Agreements and the Other Hedging Agreements, all amounts due under
each Interest Rate Protection Agreement or Other Hedging Agreement to a Secured
Creditor (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.02 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.

(d) All payments required to be made hereunder shall be made (x) if to the
Lenders, to the Administrative Agent for the account of the Lenders and (y) if
to any Secured Creditor in respect of an Interest Rate Protection Agreement or
Other Hedging Agreement, to the trustee, paying agent or other similar
representative (each, a “Representative”) for such Secured Creditor or, in the
absence of such a Representative, directly to the relevant Secured Creditor.

(e) For purposes of applying payments received in accordance with this
Section 5.02, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the respective Secured Creditors for a determination (which
the Administrative Agent, each Representative and the respective Secured
Creditors agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Lenders or the other Secured Creditors, as the case may be. Unless it has
received written notice from a Lender or another Secured Creditor to the
contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Secured Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Interest Rate Protection Agreements or Other Hedging Agreements secured
hereunder are in existence.

(f) It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

-21-



--------------------------------------------------------------------------------

Section 5.03. Grant of License To Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided that such
license shall be revocable after such time as when the Total Commitment has
terminated and the Loans and Notes (in each case together with interest
thereon), Fees and all other Obligations (other than indemnities described in
Section 7.03 and the other provisions of the Credit Documents which are not then
due and payable) incurred hereunder and thereunder, are paid in full. The use of
such license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, only upon the occurrence and during the continuation of an
Event of Default, provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.

Section 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Stock, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Stock permitted hereunder. Each Grantor understands
that compliance with the Federal Securities Laws might very strictly limit the
course of conduct of the Collateral Agent if the Collateral Agent were to
attempt to dispose of all or any part of the Pledged Stock, and might also limit
the extent to which or the manner in which any subsequent transferee of any
Pledged Stock could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
dispose of all or part of the Pledged Stock under applicable Blue Sky or other
state securities laws or similar laws analogous in purpose or effect. Each
Grantor recognizes that in light of such restrictions and limitations the
Collateral Agent may, with respect to any sale of the Pledged Stock, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Stock for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Stock or part
thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Stock at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells the Pledged Stock.

Section 5.05. Medicare/Medicaid. The parties hereto understand and agree that
the exercise of remedies hereunder with respect to Medicare and Medicaid
receivables may be subject to applicable federal laws.

ARTICLE VI

Indemnity, Subrogation and Subordination

Section 6.01. Indemnity and Subrogation. In addition to all rights of indemnity
and subrogation as the Guarantors may have under applicable law (but in each
case subject to Section 6.03), the Borrower agrees that (a) in the event a
payment of any Obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part any Obligation owed to any
Secured Creditor, the Borrower shall indemnify such Grantor in an amount equal
to the fair value of the assets so sold.

 

-22-



--------------------------------------------------------------------------------

Section 6.02. Contribution and Subrogation. Each Guarantor and Grantor other
than the Borrower (each a “Contributing Party”) agrees (subject to Section 6.03)
that to the extent that a Subsidiary Credit Party shall have paid more than its
proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worths of the Subsidiary Credit Parties on the date the
respective payment is made) of any payment made hereunder (whether as Guarantor
and/or Grantor hereunder, with proceeds of the Collateral of any Grantor applied
hereunder deemed for this purpose to be payments made by it), such Subsidiary
Credit Party shall be entitled to seek and receive contribution from and against
any other Subsidiary Credit Party hereunder that has not paid its proportionate
share of such payment. Each Subsidiary Credit Party’s right of contribution
shall be subject to the terms and conditions of Section 6.03. Notwithstanding
anything to the contrary contained above, any Guarantor that is released from
this Agreement (and its guarantees contained herein) in accordance with the
express provisions of Section 7.13(b) shall thereafter have no contribution
obligations, or rights, pursuant to this Section 6.02, and at the time of any
such release, the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided herein) based on the payments made hereunder by the remaining
Guarantors. The provisions of this Section 6.02 shall in no respect limit the
obligations and liabilities of any Guarantor or Grantor to the Collateral Agent
and the other Secured Creditors, and each Guarantor shall remain liable to the
Collateral Agent and the other Secured Creditors for the full amount guaranteed
by such Guarantor hereunder.

Section 6.03. Subordination. Notwithstanding any provision in this Agreement to
the contrary, all rights of the Guarantors and Grantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations, and no Credit Party shall be
entitled to be subrogated to any of the rights of the Collateral Agent or any
other Secured Creditor against the Borrower or any other Credit Party or any
collateral security or guaranty or right of offset held by the Collateral Agent
or any other Secured Creditor for the payment of any of the Obligations, nor
shall any Credit Party seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Credit Party in respect of payments
made by such Credit Party hereunder (or paid with proceeds of collateral of such
Credit Party hereunder), until all amounts owing to the Collateral Agent and the
other Secured Creditors on account of the Obligations are paid in full in cash
and the Total Commitment has been terminated. If any amount shall be paid to any
Credit Party on account of such contribution or subrogation rights at any time
when all of the Obligations shall not have been paid in full in cash or any of
the Commitments shall remain in effect, such amount shall be held by such Credit
Party in trust for the Collateral Agent and the other Secured Creditors,
segregated from other funds of such Credit Party, and shall, forthwith upon
receipt by such Credit Party, be turned over to the Collateral Agent in the
exact form received by such Credit Party (duly indorsed by such Credit Party to
the Collateral Agent, if required), to be held as collateral security for all of
the Obligations (whether matured or unmatured) of, or guaranteed by, such Credit
Party and/or then or at any time thereafter may be applied against any
Obligations, whether matured or unmatured, in such order as the Collateral Agent
may determine.

ARTICLE VII

Miscellaneous

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted in this Agreement) be in writing and given as
provided in Section 12.03 of the Credit Agreement, provided that any
communication or notice hereunder from the Collateral Agent to any Credit Party
upon the occurrence and during the continuation of an Event of Default may be
given by telephone if promptly confirmed in writing. All communications and
notices hereunder to any Subsidiary Credit Party shall be given to it in care of
the Borrower as provided in Section 12.03 of the Credit Agreement.

Section 7.02. Waivers; Amendment. (a) No failure or delay by any Secured
Creditor in exercising any right or power hereunder or under any other Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Secured Creditors hereunder and under the other Credit Documents are

 

-23-



--------------------------------------------------------------------------------

cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision in this Agreement or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall have been effected in accordance with paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Secured
Creditor may have had notice or knowledge of such Default or Event of Default at
the time. No notice or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Credit Party or Credit Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.12 of the Credit Agreement.

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 12.01 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Credit
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Collateral Agent, each other Secured Creditor and their respective
successors, assigns, employees, affiliates and agents (hereinafter in this
Section 7.03 referred to individually as “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses, including the fees, charges and disbursements of
any external counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, the execution,
delivery or performance of this Agreement or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities and related out-of-pocket expenses have resulted from the
Indemnitee’s (or such affiliate’s) gross negligence, willful misconduct or
breach of its obligations under this Agreement (in each case, as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Credit Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Credit Document, or any investigation made by or
on behalf of the Collateral Agent or any other Secured Creditor. All amounts due
under this Section 7.03 shall be payable within 15 days after written demand
therefor.

Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns and shall inure to the benefit of the
other Secured Creditors and their respective successors and assigns.

Section 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in the Credit Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Credit Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Credit Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

 

-24-



--------------------------------------------------------------------------------

Section 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which, when taken together, shall constitute single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Credit Party when a counterpart
hereof executed on behalf of such Credit Party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Credit Party and
the Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Credit Party, the Administrative Agent, the
Collateral Agent and the other Secured Creditors and their respective successors
and assigns, except that no Credit Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest in this Agreement
or in the Collateral (and any such assignment or transfer shall be void) except
as contemplated by this Agreement or the Credit Agreement. This Agreement shall
be construed as a separate agreement with respect to each Credit Party and may
be amended, modified, supplemented, waived or released with respect to any
Credit Party without the approval of any other Credit Party and without
affecting the obligations of any other Credit Party hereunder.

Section 7.07. Severability. Any provision in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held (other than Deposit Accounts excluded
from the Collateral pursuant to the last paragraph of Section 4.01(a)) and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Credit Party against any of and all the obligations of
such Credit Party now or hereafter existing under this Agreement owed to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower, the Collateral Agent and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section 7.08. The rights of each Lender
under this Section 7.08 are in addition to other rights and remedies (including
other rights of set-off) which such Lender may have.

Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Credit Document shall
affect any right that the Collateral Agent, any Lender or any Credit Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

-25-



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Credit Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.

Section 7.11. Headings. Article and Section headings and the Table of Contents
used in this Agreement are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Credit Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Credit Document or any other agreement or instrument, in
each case, in accordance with their respective terms, (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guaranty, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor or Guarantor in respect of the Obligations or this Agreement (other than
a release of any Grantor or Guarantor in accordance with Section 7.13).

Section 7.13. Termination or Release. (a) The Security Interest and all other
security interests granted hereby shall be automatically released when all the
Credit Document Obligations (other than inchoate indemnity obligations) have
been indefeasibly paid in full and the Lenders have no further commitment to
lend under the Credit Agreement.

(b) A Subsidiary of the Borrower which was a Credit Party immediately prior to
the consummation of any transaction permitted by the Credit Agreement shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Person shall be automatically released upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Person ceases to be a Credit Party.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to a Person other than the Borrower or a
Subsidiary thereof, or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 12.12 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.13, the Collateral Agent shall execute and deliver
to any Person, at such Person’s expense, all documents that such Person shall
reasonably request to evidence such termination or release of its obligations or
the security interests in its Collateral. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent.

 

-26-



--------------------------------------------------------------------------------

Section 7.14. Additional Subsidiaries. Pursuant to Section 9.14 of the Credit
Agreement, each Domestic Subsidiary of a Credit Party that was not in existence
or not a Subsidiary on the date of the Credit Agreement, is required to enter in
this Agreement as a Subsidiary Credit Party upon becoming such a Domestic
Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of an instrument in the form of Exhibit I hereto, such Subsidiary
shall become a Subsidiary Credit Party hereunder with the same force and effect
as if originally named as a Subsidiary Credit Party in this Agreement. The
execution and delivery of any such instrument shall not require the consent of
any other Credit Party hereunder. The rights and obligations of each Credit
Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Credit Party as a party to this Agreement.

Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof upon the occurrence of and during
the continuation of an Event of Default, which appointment is irrevocable (until
the Total Commitment has terminated and the Loans and Notes (in each case
together with interest thereon), Fees and all other Obligations (other than
indemnities described in Section 7.03 and the other provisions of the Credit
Documents which are not then due and payable) incurred hereunder and thereunder,
are paid in full) and coupled with an interest. Without limiting the generality
of the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuation of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (except to the extent such action would be prohibited by applicable law
with respect to Medicare and Medicaid receivables) (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes, provided that nothing in this Agreement
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Creditors shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them in this Agreement, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

Section 7.16. Further Assurances. Notwithstanding anything to the contrary
herein, the parties hereto agree to comply with the requirements set forth in
Section 8.12 of the Credit Agreement.

Section 7.17. Collateral Agent. The Collateral Agent shall act in accordance
with the provisions of Section 11 of the Credit Agreement, the provisions of
which shall be deemed incorporated by reference herein as fully as if set forth
in their entirety herein. Each Secured Creditor, by accepting the benefits of
this Agreement, agrees to the provisions of Section 11 of the Credit Agreement,
including as same apply to the actions of the Collateral Agent hereunder.

 

-27-



--------------------------------------------------------------------------------

[Signature Pages to Follow]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NIGHTHAWK RADIOLOGY HOLDINGS, INC. By:  

/s/ Andrea M. Clegg

Name:   Title:   Vice President of Finance NIGHTHAWK RADIOLOGY SERVICES, LLC By:
 

/s/ Paul E. Cartee

Name:   Title:   Vice President & General Counsel

 

-29-



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:  

/s/ Gene Martin

Name:   Title:  

 

-30-



--------------------------------------------------------------------------------

Exhibit I to the

Guaranty and

Collateral Agreement

SUPPLEMENT NO.      (this “Supplement”) dated as of [    ], to the Guaranty and
Collateral Agreement dated as of April 5, 2007, among NIGHTHAWK RADIOLOGY
HOLDINGS, INC., a Delaware corporation (“Borrower”), each subsidiary of the
Borrower listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors and the Borrower are referred to collectively herein as
the “Grantors”) and MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent (in
such capacity, the “Collateral Agent”).

A. Reference is made to the Credit Agreement dated as of April 5, 2007 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent.

B. Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Credit Agreement
and the Guaranty and Collateral Agreement referred to therein.

C. The Grantors have entered into the Guaranty and Collateral Agreement in order
to induce the Lenders to make Loans. Section 7.14 of the Guaranty and Collateral
Agreement provides that additional Subsidiaries of the Borrower may become
Subsidiary Credit Parties under the Guaranty and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Credit Party under the Guaranty and Collateral Agreement in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.14 of the Guaranty and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Credit
Party, a Grantor and a Guarantor under the Guaranty and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Credit Party, a Grantor and a Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guaranty and Collateral Agreement
applicable to it as a Subsidiary Credit Party, Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct in all material
respects on and as of the date hereof (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date). In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guaranty and Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Creditors, their successors and assigns, a security interest in and lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Guaranty and Collateral Agreement) of the New Subsidiary.
Each reference to a “Guarantor” or “Grantor” in the Guaranty and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guaranty and
Collateral Agreement is hereby incorporated in this Agreement by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Creditors that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally any by
principles of equity.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that set forth
under its signature hereto is, as of the date hereof, (i) the true and correct
legal name of the New Subsidiary, (ii) its jurisdiction of formation, (iii) its
Federal Taxpayer Identification Number or its organizational identification
number (if any) and (iv) the location of its chief executive office. The New
Subsidiary hereby further represents and warrants that, as of the date hereof,
Schedule I hereto accurately sets forth all information which would have been
required pursuant to the GCA Disclosure Letter had the New Subsidiary been a
Grantor on the date of the execution and delivery of the Guaranty and Collateral
Agreement (it being understood and agreed, however, that the information so
furnished by the New Subsidiary is accurate as of the date of this Supplement
rather than the date of the Guaranty and Collateral Agreement).

SECTION 5. Except as expressly supplemented hereby, the Guaranty and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof and in the Guaranty and Collateral Agreement; the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guaranty and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guaranty and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

Name:   Title:    

Legal Name:

Jurisdiction of Formation:

Location of Chief Executive Office:

 

-2-



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:  

 

Name:   Title:  

 

-3-



--------------------------------------------------------------------------------

Schedule I

to the Supplement No.     

to the Guaranty and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description   Location

EQUITY INTERESTS

 

Issuer   Registered
Owner   Certificate
Number   Number and
Class of
Equity Interests   Percentage of
Equity Interests

DEBT SECURITIES

 

Issuer   Principal
Amount   Date of
Note   Maturity Date

INTELLECTUAL PROPERTY

 

I. Copyrights

 

Registered
Owner   Title   Registration
Number   Expiration
Date

 

II. Copyright Applications

 

Registered
Owner   Title  

Registration

Number

 

Date

Filed

 



--------------------------------------------------------------------------------

III. Copyright Licenses

 

Licensee   Licensor   Title   Registration
Number   Expiration
Date

 

IV. Patents

 

Registered
Owner   Mark   Registration
Number   Expiration
Date

 

V. Patent Applications

 

Registered
Owner   Mark   Registration
Number   Date
Filed

 

VI. Patent Licenses

 

Licensee   Licensor   Mark   Registration
Number   Expiration
Date

 

VII. Trademarks

 

Registered
Owner   Type   Registration
Number   Expiration
Date

 

-2-



--------------------------------------------------------------------------------

VIII. Trademark Applications

 

Registered
Owner   Type   Registration
Number   Date
Filed

 

IX. Trademark Licenses

 

Licensee   Licensor   Type   Registration
Number   Expiration
Date

 

-3-



--------------------------------------------------------------------------------

Exhibit II to

the Guaranty and

Collateral Agreement

DEPOSIT ACCOUNT CONTROL AGREEMENT

(“Shifting Control”)

AGREEMENT dated as of             , 200_, by and among [name of Grantor]
(“Company”), MORGAN STANLEY & CO. INCORPORATED (“Lender”) and
                                     (“Depositary”).

The parties hereto refer to Account No.                          in the name of
Company maintained at Depositary (the “Account”) and hereby agree as follows:

(a) Company and Lender notify Depositary that by separate agreement Company has
granted Lender a security interest in the Account and all funds on deposit from
time to time therein. Depositary acknowledges being so notified.

(b) The Depositary has not entered, and will not enter, into any agreement with
any third party regarding the Account and has not agreed, and will not agree,
that it will comply with any orders concerning the Account originated by any
such third party.

(c) Until Depositary shall have received from Lender a Shifting Control Notice
(as defined below), Company shall be entitled to present items drawn on and
otherwise to withdraw or direct the disposition of funds from the Account and
give instructions in respect of the Account. If Lender shall give to Depositary
a notice of Lender’s exclusive control of the Account, in substantially the same
form as Exhibit A attached hereto, with a copy of this agreement attached
thereto (a “Shifting Control Notice”), only Lender without further consent of
the Company shall be entitled to withdraw funds from the Account, to give any
instructions in respect of the Account and any funds held therein or credited
thereto or otherwise to deal with the Account. At the time Lender delivers a
Shifting Control Notice to the Depositary it shall deliver a copy of same to
Company, provided that the failure of Lender to send a copy of any Shifting
Control Notice to Company will not impact the effectiveness of any Shifting
Control Notice delivered to the Depositary.

Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary prior to its
receipt of a Shifting Control Notice and so consummated or processed thereafter
shall be deemed not to constitute a violation of this Agreement; and
(ii) Depositary may (at its discretion and without any obligation to do so)
commence honoring solely Lender’s instructions concerning the Account at any
time or from time to time after it becomes aware that Lender has sent to it a
Shifting Control Notice but prior to Depositary’s receipt thereof (including
without limitation halting, reversing or redirecting any transaction referred to
in clause (i) above) with no liability whatsoever to Company or any other party
for doing so.

(d) This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions of this Agreement shall control).

(e) Depositary agrees not to exercise or claim any right of offset, banker’s
lien or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items, (ii) reversals
or cancellations of payment orders and other electronic fund transfers,
(iii) Depositary’s charges, fees and expenses with respect to the Account or the
services provided hereunder or (iv) overdrafts in the Account.



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement: (i) Depositary
shall have only the duties and responsibilities with respect to the matters set
forth herein as is expressly set forth in writing herein and shall not be deemed
to be an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall
be fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished to it by Company or Lender
in accordance with the terms hereof, in which case the parties hereto agree that
Depositary has no duty to make any further inquiry whatsoever; (iii) it is
hereby acknowledged and agreed that Depositary has no knowledge of (and is not
required to know) the terms and provisions of the separate agreement referred to
in paragraph 1 above or any other related documentation or whether any actions
by Lender (including without limitation the sending of a Shifting Control
Notice), Company or any other person or entity are permitted or a breach
thereunder or consistent or inconsistent therewith, (iv) Depositary shall not be
liable to any party hereto or any other person for any action or failure to act
under or in connection with this Agreement except to the extent such conduct
constitutes a breach of this Agreement, its own willful misconduct or negligence
(and to the maximum extent permitted by law, shall under no circumstances be
liable for any incidental, indirect, special, consequential or punitive
damages); and (v) Depositary shall not be liable for losses or delays caused by
force majeure, interruption or malfunction of computer, transmission or
communications facilities, labor difficulties, court order or decree, the
commencement of bankruptcy or other similar proceedings or other matters beyond
Depositary’s reasonable control.

(g) Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of outside counsel) (collectively, “Covered Items”) incurred in
connection with this Agreement or the Account (except to the extent due to
Depositary’s breach of this Agreement, willful misconduct or negligence) or any
interpleader proceeding relating thereto or incurred at Company’s direction or
instruction. To the extent the Depositary is not indemnified as provided above,
Lender hereby agrees to indemnify, defend and save harmless Depositary against
any Covered Items incurred (i) in connection with this Agreement or the Account
(except to the extent due to Depositary’s breach of this Agreement, willful
misconduct or negligence) or any interpleader proceeding related thereto at any
time a Shifting Control Notice is in effect, (ii) at Lender’s direction or
instruction (including without limitation Depositary’s honoring of a Shifting
Control Notice) or (iii) due to any claim by Lender of an interest in the
Account or the funds on deposit therein.

(h) Depositary may terminate this Agreement in its discretion upon the sending
of at least thirty (30) days’ advance written notice to the other parties
hereto. Any other termination or any amendment or waiver of this Agreement shall
be effected solely by an instrument in writing executed by all the parties
hereto; provided that any termination of this agreement by Lender shall not
require the consent of Depositary. The provisions of paragraphs (f) and
(g) above shall survive any such termination.

(i) Company shall compensate Depositary for the opening and administration of
the Account and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.

(j) This Agreement: (i) may be signed in any number of counterparts (including
by means of facsimile transmission), each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument; (ii) shall become effective when counterparts hereof have been
signed and delivered by the parties hereto; and (iii) shall be governed by and
construed in accordance with the laws of the State of New York. For purposes of
the Uniform Commercial Code, the State of New York shall be deemed to be the
Depositary’s jurisdiction and the Account shall be governed by the laws of the
State of New York. All parties hereby waive all rights to a trial by jury in any
action or proceeding relating to the Account or this Agreement. All notices
under this Agreement shall be in writing and sent (including via facsimile
transmission) to the parties hereto at their respective addresses or fax numbers
set forth below (or to such other address or fax number as any such party shall
designate in writing to the other parties from time to time).

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

[NAME OF COMPANY]   MORGAN STANLEY & CO. INCORPORATED, as Lender By:  

 

  By:  

 

Name:       Name:     Title:       Title:     Address for  

 

   

 

Notices:

 

 

   

 

 

 

   

 

  Fax No.:  

 

    Fax No.:  

 

[NAME OF DEPOSITARY]       By:  

 

      Name:           Title:           Address for  

 

     

Notices:

 

 

       

Attention: [Customer Service

                    Officer] and                     

        Fax No.:  

 

     

 

-3-



--------------------------------------------------------------------------------

Exhibit A to

Deposit Account

Control Agreement

MORGAN STANLEY & CO. INCORPORATED

1585 Broadway, New York,

New York 10036

DEPOSIT ACCOUNT AGREEMENT

SHIFTING CONTROL NOTICE

 

                            ,         

[Depositary]

[Address]

Attention: [Customer Service Officer] or                             

 

  Re: Deposit Account Control Agreement dated as of                     ,
200     (the “Agreement”) by and among                      (“Company”), Morgan
Stanley & Co. Incorporated, and [Depositary]

Ladies and Gentlemen:

This constitutes a Shifting Control Notice referred to in paragraph (c) of the
Agreement, a copy of which is attached hereto. You are hereby directed and
instructed not to accept any direction or instruction with respect to the
Account (as such term is defined in the Agreement) or any funds credited thereto
from any Person other than the undersigned.

 

MORGAN STANLEY & CO. INCORPORATED By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

Exhibit III to

the Guaranty and

Collateral Agreement

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement (this “Control Agreement”), dated as
of [                    ], by and among [                    ] (the “Pledgor”),
Morgan Stanley & Co. Incorporated, as Collateral Agent (as defined herein) and
[            ] (the “Securities Intermediary”), is delivered pursuant to
Section 4.06(b) of that certain Guaranty and Collateral Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), dated as of April 5, 2007, among NIGHTHAWK RADIOLOGY
HOLDINGS, INC. (the “Borrower”), and each of the other Guarantors listed on the
signature pages thereto in favor of Morgan Stanley & Co. Incorporated, as
collateral agent, as pledgee, assignee and Secured Creditor (the “Collateral
Agent”). This Control Agreement is for the purpose of perfecting the security
interests of the Secured Creditors granted by the Pledgor in the Designated
Accounts (as defined below). All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New York.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Guaranty and Collateral Agreement.

Section 1. Confirmation of Establishment and Maintenance of Designated.
Accounts. The Securities Intermediary hereby confirms and agrees that (i) the
Securities Intermediary has established for the Pledgor and maintains the
account(s) listed in Schedule I annexed hereto (such account(s), together with
each such other securities account maintained by the Pledgor with the Securities
Intermediary collectively, the “Designated Accounts” and each a “Designated
Account”), (ii) each Designated Account will be maintained in the manner set
forth herein until termination of this Control Agreement, (iii) this Control
Agreement is the valid and legally binding obligation of the Securities
Intermediary, (iv) the Securities Intermediary is a “securities intermediary” as
defined in Article 8-102(a)(14) of the UCC and (v) each of the Designated
Accounts is a “securities account” as such term is defined in Section 8-501(a)
of the UCC.

Section 2. “Financial Assets” Election. All parties hereto agree that each item
of Investment Property and all other property held in or credited to any
Designated Account (the “Account Property”) shall be treated as a “financial
asset” within the meaning of Section 8102(a)(9) of the UCC.

Section 3. Entitlement Order. The Securities Intermediary shall comply with
instructions directing the Securities Intermediary with respect to the sale,
exchange or transfer of any Account Property held in each Designated Account
originated by the Pledgor (or any representative of, or investment manager
appointed by, the Pledgor) until such time as the Collateral Agent delivers a
Notice of Sole Control (as defined herein) pursuant to Section 9(i) of this
Control Agreement to the Securities Intermediary. If after the delivery of a
Notice of Sole Control, the Securities Intermediary shall receive an
“entitlement order” (within the meaning of Section 8-102(a)(8) of the UCC)
issued by the Collateral Agent and relating to any financial asset maintained in
one or more of the Designated Accounts, the Securities Intermediary shall comply
with such entitlement order without further consent by the Pledgor or any other
Person. After the delivery of a Notice of Sole Control, the Securities
Intermediary shall comply with, and is fully entitled to rely upon, any
entitlement order from the Collateral Agent, even if such entitlement order is
contrary to any entitlement order that the Pledgor may give or may have given to
the Securities Intermediary.

Section 4. Subordination of Lien; Waiver of Set-Off. The Securities Intermediary
hereby agrees that any security interest in, lien on, encumbrance, claim or
(except as provided in the next sentence) right of setoff against, any
Designated Account or any Account Property it now has or subsequently obtains
shall be subordinate to the security interest of the Collateral Agent in the
Designated Accounts and the Account Property therein or credited thereto. The
Securities Intermediary agrees not to exercise any present or future right of
recoupment or set-off against any of the Designated Accounts or to assert
against any of the Designated Accounts any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Securities Intermediary may at any time have against or in any of the
Designated Accounts or any Account Property

 



--------------------------------------------------------------------------------

therein or credited thereto; provided, however, that the Securities Intermediary
may set off all amounts due to the Securities Intermediary in respect of its
customary fees and expenses for the routine maintenance and operation of the
Designated Accounts, including overdraft fees and amounts advanced to settle
authorized transactions.

Section 5. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the laws of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s jurisdiction and the Designated
Accounts (as well as the security entitlements related thereto) shall be
governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Securities Intermediary
and the Pledgor with respect to any Designated Account or any security
entitlements or other financial assets credited thereto (other than standard and
customary documentation with respect to the establishment and maintenance of
such Designated Accounts). The Securities Intermediary and the Pledgor will not
enter into any other agreement with respect to any Designated Account unless the
Collateral Agent shall have received prior written notice thereof; provided
that, for the avoidance of doubt, until the Securities Intermediary receives a
Notice of Sole Control, the Pledgor may designate an investment manager or other
representative to provide entitlement orders on behalf of the Pledgor. The
Securities Intermediary and the Pledgor have not and will not enter into any
other agreement with respect to (i) creation or perfection of any security
interest in or (ii) control of security entitlements maintained in any of the
Designated Accounts or purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders with respect to any
Account Property held in or credited to any Designated Account as set forth in
Section 3 hereof without the prior written consent of the Collateral Agent. In
the event of any conflict with respect to control over any Designated Account
between this Control Agreement (or any portion hereof) and any other agreement
now existing or hereafter entered into, the terms of this Control Agreement
shall prevail. No amendment or modification of this Control Agreement or waiver
of any rights hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

Section 7. Certain Agreements.

(i) As of the date hereof, the Securities Intermediary has furnished to the
Collateral Agent the most recent account statement issued by the Securities
Intermediary with respect to each of the Designated Accounts and the financial
assets and cash balances held therein, identifying the financial assets held
therein in reasonable detail. Each such statement accurately reflects the assets
held in such Designated Account as of the date thereof.

(ii) The Securities Intermediary will, upon its receipt of each supplement to
the Guaranty and Collateral Agreement signed by the Pledgor and identifying one
or more financial assets as “Pledged Collateral,” enter into its records,
including computer records, with respect to each Designated Account a notation
with respect to any such financial asset so that such records and reports
generated with respect thereto identify such financial asset as “Pledged.”

Section 8. Notice of Adverse Claims. Except for the claims and interest of the
Collateral Agent and of the Pledgor in the Account Property held in or credited
to the Designated Accounts, the Securities Intermediary on the date hereof does
not know of any claim to, security interest in, lien on, or encumbrance against,
any Designated Account or Account Property held in or credited thereto and does
not know of any claim that any Person or entity other than the Collateral Agent
has been given “control” (within the meaning of Section 8-106 of the UCC) of any
Designated Account or any such Account Property. If the Securities Intermediary
becomes aware that any person or entity is asserting any lien, encumbrance,
security interest or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process or any claim of control)
against any of the Account Property held in or credited to any Designated
Account, the Securities Intermediary shall promptly notify the Collateral Agent
and the Pledgor thereof.

Section 9. Maintenance of Designated Accounts. In addition to the obligations of
the Securities Intermediary in Section 3 hereof, the Securities Intermediary
agrees to maintain the Designated Accounts as follows:

(i) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Securities Intermediary a notice instructing the Securities Intermediary to
terminate Pledgor’s access to any Designated Account (the “Notice of Sole
Control”), the Securities Intermediary agrees that, after receipt of such
notice, it will take all instructions with respect to such Designated Account
solely from the Collateral Agent, and cease taking instructions from Pledgor,
including, without limitation, instructions for investment, distribution or
transfer of any financial asset maintained in any Designated Account. Permitting
settlement of trades pending at the time of receipt of such notice shall not
constitute a violation of the immediately preceding sentence.

 

2



--------------------------------------------------------------------------------

(ii) Voting Rights. Prior to such time as the Securities Intermediary receives a
Notice of Sole Control, the Pledgor, an investment manager or other
representative on behalf of the Pledgor, shall direct the Securities
Intermediary with respect to the voting of any financial assets credited to any
Designated Account.

(iii) Statements and Confirmations. The Securities Intermediary will send copies
of all statements and other correspondence (excluding routine confirmations)
concerning any Designated Account or any financial assets credited thereto to
the Pledgor and, after the delivery of a Notice of Sole Control, simultaneously
to each of the Pledgor and the Collateral Agent at the address set forth in
Section 11 hereof. The Securities Intermediary will provide to the Collateral
Agent, upon the Collateral Agent’s request therefor from time to time, a
statement of the market value of each financial asset maintained in each
Designed Account. The Securities Intermediary shall not change the name or
account number of any Designated Account without the prior written consent of
the Collateral Agent.

(iv) Perfection in Certificated Securities. The Securities Intermediary
acknowledges that, in the event that it should come into possession of any
certificate representing any security or other Account Property held in or
credited to any of the Designated Accounts, the Securities Intermediary shall
retain possession of the same on behalf and for the benefit of the Collateral
Agent and such act shall cause the Securities Intermediary to be deemed holding
such certificate for the Collateral Agent, if necessary to perfect the
Collateral Agent’s security interest in such securities or assets. The
Securities Intermediary hereby acknowledges its receipt of a copy of the
Guaranty and Collateral Agreement, which shall also serve as notice to the
Securities Intermediary of a security interest in collateral held on behalf and
for the benefit of the Collateral Agent.

Section 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

Pledgor:    [                                ]    [Address]    Attention:   
Telecopy:    Telephone:    with copy to:    [                                ]
   [Address]    Attention:    Telecopy:    Telephone:

 

3



--------------------------------------------------------------------------------

Securities       Intermediary:    [                                ]   
[Address]      

Attention:

Telecopy:

Telephone:

   Collateral Agent:   

Morgan Stanley & Co. Incorporated    Attention:    [                    ]   
Telecopy:    [                    ]    Telephone:    [                    ]   
with a copy to:   

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

   Attention:    Joseph Brazil    Telecopy:    (212) 354-8113    Telephone:   
(212) 819-8401

Any party may change its address for notices in the manner set forth above.

Section 12. Termination.

(i) Except as otherwise provided in this Section 12, the obligations of the
Securities Intermediary hereunder and this Control Agreement shall continue in
effect until the security interests of the Collateral Agent in the Designated
Accounts and any and all Account Property held therein or credited thereto have
been terminated pursuant to the terms of the Guaranty and Collateral Agreement
and the Collateral Agent has notified the Securities Intermediary of such
termination in writing.

(ii) The Securities Intermediary, acting alone, may terminate this Control
Agreement at any time and for any reason by written notice delivered to the
Collateral Agent and the Pledgor not less than thirty (30) days prior to the
effective termination date.

(iii) Prior to any termination of this Control Agreement pursuant to this
Section 12, the Securities Intermediary hereby agrees that it shall promptly
take, at Pledgor’s sole cost and expense, all reasonable actions necessary to
facilitate the transfer of any Account Property in or credited to the Designated
Accounts as follows: (i) in the case of a termination of this Control Agreement
under Section 12(i), to the institution designated in writing by Pledgor; and
(ii) in all other cases, to the institution designated in writing by the
Collateral Agent.

Section 13. Fees and Expenses. The Securities Intermediary agrees to look solely
to the Pledgor for payment of any and all reasonable fees, costs, charges and
expenses incurred or otherwise relating to the Designated Accounts and services
provided by the Securities Intermediary hereunder (collectively, the “Account
Expenses”), and the Pledgor agrees to pay such Account Expenses to the
Securities Intermediary on demand therefor. The Pledgor acknowledges and agrees
that it shall be, and at all times remains, solely liable to the Securities
Intermediary for all Account Expenses.

Section 14. Severability. If any term or provision set forth in this Control
Agreement shall be invalid or unenforceable, the remainder of this Control
Agreement, other than those provisions held invalid or unenforceable, shall be
construed in all respects as if such invalid or unenforceable term or provision
were omitted.

 

4



--------------------------------------------------------------------------------

Section 15. Counterparts. This Control Agreement may be executed in any number
of counterparts (including by means of facsimile transmission), all of which
shall constitute one and the same instrument, and any party hereto may execute
this Control Agreement by signing and delivering one or more counterparts.

[signature page follows]

 

5



--------------------------------------------------------------------------------

  [                    ], as Pledgor By:  

 

Name:   Title:   MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:  

 

Name:   Title:   [                    ], as Securities Intermediary By:  

 

Name:   Title:  

 

6



--------------------------------------------------------------------------------

SCHEDULE I

Designated Account(s)



--------------------------------------------------------------------------------

Exhibit IV to

The Guaranty and

Collateral Agreement

FORM OF GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a [                    ] (the “Grantor”) with
principal offices at [                                ], hereby grants to Morgan
Stanley & Co. Incorporated, as Collateral Agent, with principal offices at 1585
Broadway, New York, New York 10036 (the “Grantee”), a continuing security
interest in (i) all of the Grantor’s right, title and interest in, to and under
to the United States trademarks, trademark registrations and trademark
applications (the “Marks”) set forth on Schedule A attached hereto, (ii) all
Proceeds (as such term is defined in the Guaranty and Collateral Agreement
referred to below) and products of the Marks, (iii) the goodwill of the
businesses with which the Marks are associated and (iv) all causes of action
arising prior to or after the date hereof for infringement of any of the Marks
or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Guaranty and
Collateral Agreement among the Grantor, the other grantors from time to time
party thereto and the Grantee, dated as of April 5, 2007 (as amended, modified,
restated and/or supplemented from time to time, the “Guaranty and Collateral
Agreement”).

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guaranty and Collateral Agreement. The rights and remedies
of the Grantee with respect to the security interest granted herein are as set
forth in the Guaranty and Collateral Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Grant are deemed to conflict with the Guaranty and Collateral Agreement,
the provisions of the Guaranty and Collateral Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the [    ]
day of [                    ], [    ].

 

[NAME OF GRANTOR], Grantor By  

 

Name:   Title:   MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent and
Grantee By  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

 

REG. NO.

 

REG. DATE



--------------------------------------------------------------------------------

Exhibit V to

The Guaranty and

Collateral Agreement

FORM OF GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a [                    ] (the “Grantor”) with
principal offices at [                                ], hereby grants to Morgan
Stanley & Co. Incorporated, as Collateral Agent, with principal offices at 1585
Broadway, New York, New York 10036 (the “Grantee”), a continuing security
interest in (i) all of the Grantor’s rights, title and interest in, to and under
the United States patents (the “Patents”) set forth on Schedule A attached
hereto, in each case together with (ii) all Proceeds (as such term is defined in
the Guaranty and Collateral Agreement referred to below) and products of the
Patents, and (iii) all causes of action arising prior to or after the date
hereof for infringement of any of the Patents or unfair competition regarding
the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Guaranty and
Collateral Agreement among the Grantor, the other grantors from time to time
party thereto and the Grantee, dated as of April 5, 2007 (as amended, modified,
restated and/or supplemented from time to time, the “Guaranty and Collateral
Agreement”).

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guaranty and Collateral Agreement. The rights and remedies
of the Grantee with respect to the security interest granted herein are as set
forth in the Guaranty and Collateral Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Grant are deemed to conflict with the Guaranty and Collateral Agreement,
the provisions of the Guaranty and Collateral Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the [    ]
day of [                    ], [    ].

 

[NAME OF GRANTOR], Grantor By  

 

Name:   Title:   MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent and
Grantee By  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

 

PATENT NO.

 

ISSUE DATE



--------------------------------------------------------------------------------

Exhibit VI to

The Guaranty and

Collateral Agreement

FORM OF GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a [                            ]
[                    ] (the “Grantor”), having its chief executive office at
[                    ], [                    ], is the owner of all right, title
and interest in and to the United States copyrights and associated United States
copyright registrations and applications for registration set forth in Schedule
A attached hereto;

WHEREAS, Morgan Stanley & Co. Incorporated, as Collateral Agent, having its
principal offices at 1585 Broadway, New York, New York 10036 (the “Grantee”),
desires to acquire a security interest in said copyrights and copyright
registrations and applications therefor; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Guaranty and
Collateral Agreement, dated as of April 5, 2007, made by the Grantor, the other
grantors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Guaranty and Collateral
Agreement”), the Grantor hereby assigns to the Grantee as collateral security,
and grants to the Grantee a continuing security interest in, to and under the
copyrights and copyright registrations and applications therefor set forth in
Schedule A attached hereto.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Guaranty and Collateral Agreement. The rights and remedies
of the Grantee with respect to the security interest granted herein are as set
forth in the Guaranty and Collateral Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this Grant are deemed to conflict with the Guaranty and Collateral Agreement,
the provisions of the Guaranty and Collateral Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the [    ]
day of [                    ], [            ].

 

[NAME OF GRANTOR], Grantor By  

 

Name:   Title:  

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent and Grantee

By  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

Schedule A

 

COPYRIGHT   COPYRIGHT NO.   ISSUE DATE



--------------------------------------------------------------------------------

Exhibit VII to

The Guaranty and

Collateral Agreement

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                 , 200    ], among the
undersigned pledgor (the “Pledgor”), Morgan Stanley & Co., Incorporated, not in
its individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                    ], as the issuer of the Uncertificated Securities (each as
defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Guaranty and Collateral Agreement, dated as of April 5, 2007 (as amended,
modified, restated and/or supplemented from time to time, the “Guaranty and
Collateral Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Guaranty and Collateral
Agreement), the Pledgor has or will pledge to the Pledgee for the benefit of the
Secured Creditors (as defined in the Guaranty and Collateral Agreement), and
grant a security interest in favor of the Pledgee for the benefit of the Secured
Creditors in, all of the right, title and interest of the Pledgor in and to any
and all “uncertificated securities” (as defined in Section 8-102(a)(18) of the
Uniform Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”), from time to time issued by the Issuer, whether now existing or
hereafter from time to time acquired by the Pledgor; and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Guaranty and Collateral
Agreement in the Uncertificated Securities, to vest in the Pledgee control of
the Uncertificated Securities and to provide for the rights of the parties under
this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Uncertificated Securities without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the
Uncertificated Securities, not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Securities originated by any person
or entity other than the Pledgee (and its successors and assigns) or a court of
competent jurisdiction.

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Uncertificated Securities (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Uncertificated Securities has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the
Uncertificated Securities to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the
Uncertificated Securities, and (ii) the Uncertificated Securities consisting of
capital stock of a corporation are fully paid and nonassessable.

4. Following delivery by the Pledgee of a notice of exclusive control, all
notices, statements of accounts, reports, prospectuses, financial statements and
other communications to be sent to the Pledgor by the Issuer in respect of the
Issuer will also be sent to the Pledgee at the following address:

[                    ]

[                    ]



--------------------------------------------------------------------------------

Attention:    [                    ] Telephone No.:    [                    ]
Telecopier No.:    [                    ]

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Uncertificated Securities and until the
Pledgee shall have delivered written notice to the Issuer that this Agreement is
terminated, the Issuer will send any and all redemptions, distributions,
interest or other payments in respect of the Uncertificated Securities from the
Issuer for the account of the Pledgee only by wire transfers to such account as
the Pledgee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

(a) if to the Pledgor, at:

 

__________________ __________________ __________________ __________________
Attention:                      Telephone No.: Fax No.:

 

(b) if to the Pledgee, at the address given in Section 4 hereof;

 

(c) if to the Issuer, at:

 

__________________ __________________ __________________

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts (including by means of facsimile transmission), each
of which shall be an original, including by means of facsimile transmission, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                         ],   as Pledgor By  

 

Name:   Title:   MORGAN STANLEY & CO. INCORPORATED, not in its individual
capacity but solely as Collateral Agent By  

 

Name:   Title:   [                                         ],   as the Issuer By
 

 

Name:   Title:  

 

-3-